Name: Commission Regulation (EC) No 1228/2000 of 31 May 2000 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  economic analysis
 Date Published: nan

 Avis juridique important|32000R1228Commission Regulation (EC) No 1228/2000 of 31 May 2000 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff Official Journal L 143 , 16/06/2000 P. 0022 - 0038Commission Regulation (EC) No 1228/2000of 31 May 2000amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs TariffTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff(1), as last amended by Regulation (EC) No 254/2000(2), and in particular Articles 9 and 12 thereof,Whereas:(1) Goods subject to a favourable tariff treatment are released for free circulation upon reference to the corresponding code for this treatment on the customs declaration for free circulation.(2) For goods subject to a favourable tariff treatment by reason of their nature, the conditions for granting this favourable treatment are monitored before their release for free circulation; such goods are not subject to further customs supervision after their release for free circulation; it is therefore advisable to associate the tariff classification for goods benefiting from a favourable treatment by reason of their nature and the conditions governing the granting of such a favourable treatment in a single legal text.(3) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee,HAS ADOPTED THIS REGULATION:Article 1Annex I to Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff is amended as follows:1. In the "Summary" under "PART ONE Section II - Special provisions" after letter E the following letter F is inserted:"F. Favourable tariff treatment by reason of the nature of goods".2. In the "Summary", under "PART THREE" after "Section II - Quotas" the following is added:"Section IV - Favourable tariff treatment by reason of the nature of goods>TABLE>".3. In "PART ONE, Section II - Special provisions" after letter E the following letter F is inserted:"F. Favourable tariff treatment by reason of the nature of goods1. Under certain conditions a favourable tariff treatment by reason of the nature of goods is provided for:- goods unfit for consumption,- seeds,- bolting cloth, not made up,- certain types of fresh table grapes, cheese fondues, Tokay wines, tobacco and nitrate.These goods are covered by a subheading(3) with a footnote reference in the following terms:'Entry under this subheading is subject to the conditions laid down in Section II.F of the preliminary provisions.'2. Goods unfit for consumption for which a favourable tariff treatment is granted by reason of their nature are listed in Annex 8 by reference to the heading under which they are classified together with the description and the quantities of the denaturants used. Such goods are presumed to be unfit for consumption when the goods to be denatured and the denaturants are homogeneously mixed and their separation is economically not viable.3. The goods listed below shall be classified in the appropriate headings for seed or for sowing, provided that the goods comply with the relevant Community provisions:- for sweet corn, spelt, hybrid maize, rice and sorghum (Council Directive 66/402/EEC(4));- for seed potatoes (Council Directive 66/403/EEC)(5));- for oil seeds and oleaginous fruits (Council Directive 69/208/EEC(6));When hybrid sweet corn, spelt, hybrid maize, rice, hybrid sorghum or oil seeds and oleaginous fruits are of a kind to which the agricultural provisions do not apply, a favourable tariff treatment by reason of their nature shall be granted, provided that it is established that the goods are actually intended for sowing.4. Bolting cloth, not made up, is granted a favourable tariff treatment on the condition that the goods are indelibly marked in a way identifying them as being intended for bolting or similar industrial purposes.5. Fresh table grapes, cheese fondues, Tokay wines, tobacco and nitrate are granted a favourable tariff treatment when a duly endorsed certificate is presented together with the invoices bearing the serial number or numbers of the corresponding certificate(s) and the goods to which it relates. Models and provisions governing the issuing the certificates are set out at Annex 9."4. The text "Entry under this subheading is subject to conditions laid down in the relevant Community provisions" in the footnotes of CN codes: 0408 11 20, 0408 19 20, 0408 91 20, 04089920, 0701 10 00, 0712 90 11, ex 0806 10 10 of Annex 2, 10019010, 1005 10 11, 1006 10 10, 1007 00 10, 1106 20 10, 12010010, 1202 10 10, 1204 00 10, 1205 00 10, 1206 00 10, 12071010, 1207 20 10, 1207 30 10, 1207 40 10, 1207 50 10, 12076010, 1207 91 10, 1207 92 10, 1207 99 10, 2106 90 10, 22042193/97, 2204 29 93, 2401 10 10, 2401 20 10, 25010051, 3102 50 10, 3105 90 10, 3502 11 10, 3502 19 10, 35022010, 3502 90 20, 5911 20 00 is replaced by the following text:"Entry under this subheading is subject to the conditions laid down in Section II. F of the preliminary provisions."5. The annex to this Regulation is inserted in Annex I after Part three - Tariff annexes.Article 2This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European CommunitiesIt shall apply from 1 July 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 31 May 2000.For the CommissionFrederik BolkesteinMember of the Commission(1) OJ L 256, 7.9.1987, p. 1.(2) OJ L 28, 3.2.2000, p. 16.(3) The subheadings concerned are: 0408 11 20, 04081920, 0408 91 20, 0408 99 20, 0701 10 00, 0712 90 11, 08061010, 1001 90 10, 1005 10 11, 1005 10 13, 1005 10 15, 10051019, 1006 10 10, 1007 00 10, 1106 20 10, 1201 00 10, 12021010, 1204 00 10, 1205 00 10, 1206 00 10, 1207 10 10, 12072010, 1207 30 10, 1207 40 10, 1207 50 10, 1207 60 10, 12079110, 1207 92 10, 1207 99 10, 2106 90 10, 2204 21 93, 22042197, 2204 29 93, 2204 29 97, 2401 10 10, 2401 10 20, 24011030, 2401 10 41, 2401 10 49, 2401 20 10, 2401 20 20, 24012030, 2401 20 41, 2401 20 49, 2501 00 51, 3102 50 10, 31059010, 3502 11 10, 3502 19 10, 3502 20 10, 3502 90 20, 59112000.(4) OJ L 125, 11.7.1966, p. 2309/66.(5) OJ L 125, 11.7.1966, p. 2320/66.(6) OJ L 169, 10.7.1969, p. 3.ANNEX"Section IV - Favourable tariff treatment by reason of the nature of goodsANNEX 8GOODS UNFIT FOR CONSUMPTION(List of denaturants)Denaturation of goods unfit, rendered unfit or denatured under a CN code making reference to the present provisions shall be done by means of one of the denaturants referred to in column 4, used in the quantities indicated in column 5.Annex 8>TABLE>>TABLE>>TABLE>ANNEX 9CERTIFICATES1. General provisionsProvided that a certificate reproduced in this Annex is presented, favourable tariff treatment by reason of their nature, quality or authenticity of goods shall be granted for the following products:- fresh table grapes of heading 0806,- cheese fondues of heading 2106,- Tokay wines of heading 2204,- tobacco of heading 2401,- nitrate of headings 3102 and 3105;2. Provisions concerning certificatesLay-out of the certificatesThe certificates shall correspond to the specimens reproduced in this Annex.The certificates shall be printed and completed in one of the official languages of the European Union and, where appropriate, in an official language of the exporting country.Certificates measure approximately 210 Ã  297 millimetres.- In the case of cheese fondues (certificate 2), the certificate is made out in one original and two copies. The original is white, the first copy pink and the second copy yellow. Each certificate bears an individual serial number given by the issuing body, followed by the nationality symbol appropriate to that body. The copies bear the same serial number and nationality symbol as the original. The original and the first copy of the certificate shall be presented to the appropriate authorities, the second copy of the certificate shall be sent by the issuing body direct to the customs authorities of the importing Member State.- In the case of certificates for Tokay wine (Annex 8 to Regulation (EEC) No 2658/87, certificate 3), the paper used shall be white paper free of mechanical pulp, dressed for writing purposes and weighing not less than 55 g/m2 and not more than 65 g/m2. The front of the certificate shall have a printed guilloche pattern background in pink, such as to reveal any falsification by mechanical or chemical means; the borders of the certificate may bear decorative designs on their outer edge in a band not exceeding 13 millimetres in width.- In the case of the other goods, the paper used shall be white paper weighing at least 40 g/m2.Endorsement and issuing of certificatesCertificates must be duly endorsed by showing the place and date of issue and by bearing the stamp of the issuing body of the exporting country and the signature of the person or persons empowered to sign it.Certificates shall be issued by one of the bodies listed in the table below provided that this body:- is recognised as such by the exporting country,- undertakes to verify the particulars shown in certificates,- undertakes to provide the Commission and Member States, on request, with all appropriate information to enable an assessment to be made of the particulars shown in the certificates.The exporting country shall send the Commission specimens of the stamps used by their issuing body or bodies and authorised offices.The Commission shall communicate this information to the customs authorities of the Member States.Validity of certificatesThe period of validity of the certificate is 10 months and in the case of tobacco 24 months, running from the date of issueSplit consignmentWhere a consignment is split, the original certificate shall be photocopied for each part of the consignment. The photocopies and the original certificate shall be presented to the customs office where the goods are located. Each photocopy shall indicate the name and address of the consignee and be marked in red "Extract valid for ... kg" (in figures and letters) together with the place and date of the splitting. These statements shall be authenticated by the customs office stamp and the signature of the customs official responsible. Particulars relating to the splitting of the consignment shall be entered on the original certificate, which shall be retained by the customs office concerned.List of bodies which may endorse certificates>TABLE>List of certificates>TABLE>>PIC FILE= "L_2000143EN.003401.EPS">>PIC FILE= "L_2000143EN.003501.EPS">>PIC FILE= "L_2000143EN.003601.EPS">>PIC FILE= "L_2000143EN.003701.EPS">>PIC FILE= "L_2000143EN.003801.EPS">"